Citation Nr: 1826624	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-12 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1989 to July 1992.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The RO in Houston, Texas currently has jurisdiction of the appeal.

In his substantive appeal (VA Form 9) the Veteran requested a Travel Board hearing.  In January 2015 the Veteran withdrew his request for a Board hearing.  As such, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2017).


FINDING OF FACT

1. The Veteran's service-connected disabilities have not rendered him unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.3, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran contends that he is unable to work due to his bilateral pes planus and associated foot arthritis disabilities.  In his July 2012 application for TDIU (VA Form 21-8940), he reported that he completed 4 years of high school.  He has occupational experience as a letter carrier.  He last worked in 2010 before retiring. 

A "schedular" TDIU may be assigned where the schedular rating is less than total if it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of 1) a single service-connected disability ratable at 60 percent or more, or 2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2017).

The Veteran currently has the following service-connected disabilities:  bilateral pes planus with heel spur, rated 50 percent disabling; allergic rhinitis, rated 30 percent disabling; and arthritis of the medial cuneiform navicular joint of right foot associated with bilateral pes planus, rated 10 percent disabling.  He has one disability rated as 50 percent disabling.  Further, his combined evaluation is currently 70 percent.  Thus, he meets the percentage requirement of 4.16(a).

In order to establish entitlement to TDIU benefits, there must be impairment so severe that a claimant cannot follow a substantially gainful occupation.  38 C.F.R. 
 § 3.340.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

The issue is whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

After a thorough review of the evidentiary records, the Board finds that the functional limitations imposed by the Veteran's service-connected disabilities do not preclude his ability to engage in substantially gainful employment.  In August 2012 the Veteran was afforded VA general medical and flatfoot examinations.  Pertinent to his service-connected allergic rhinitis, the Veteran reported that this disability was uncomfortable but he was able to work.  As for his service-connected foot conditions, he reported that he stopped working in 2010 a day prior to having foot surgery.  When he returned to work at the post office, he was told that no work was available and forced into medical retirement.  Based on this information, the examiner opined that the Veteran may benefit from vocational rehabilitation, but he has not considered it.  A review of the claims file indicates that the Veteran subsequently enrolled in a vocational rehabilitation program.  See July 2015 Correspondence and August 2015 VA Letter.  An August 2011 U.S. Department of Labor Workers' Duty Status Report found that the Veteran could perform limited duty work.  Similarly, in a December 2012 dated letter, the Veteran's private foot surgeon acknowledged that the Veteran has difficulties with employment due to foot swelling, but concluded that the Veteran could still perform a job that allowed him to work from home to accommodate swelling and pain in his feet.  In sum, the evidence of record does not demonstrate that his service-connected disabilities would preclude him from being able to engage in substantially gainful employment.

However, the Board is the entity that determines whether a TDIU is warranted, not the experts.  See Geib v. Shinseki, 733 F.3d 1350, 1354   (Fed. Cir. 2014) (explaining that "applicable regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner").  The Board's decision rests on all of the relevant and probative evidence, not the medical opinions in isolation.  In this regard, some of the Veteran's own statements provide factual evidence against this claim.  For example, in correspondence submitted in July 2012 the Veteran reported that his physician told him that he could perform a desk job, but no desk position were available at his then current employer.  

In light of the foregoing, the Board finds that, while the Veteran experiences limitations associated with his service-connected disabilities, the evidence does not reflect that his disabilities are so limiting as to prevent him from engaging in employment that is non-strenuous, sedentary, or light work in light of his physical disabilities.  In sum, the evidence does not show that the Veteran is incapable of performing the physical and mental acts required by employment due solely to his service-connected disabilities. 

Based upon the foregoing, the Board finds that the preponderance of the evidence is against the claim. The evidence does not demonstrate that the Veteran's service-connected disabilities alone, when considered in association with his vocational rehabilitation program participation and occupational background, render him unable to secure or follow a substantially gainful occupation.  As such, the evidence weighs against finding that his service-connected disabilities have combined to cause unemployability.  Entitlement to TDIU is thus not established.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and the claim must be denied. 38 U.S.C. § 5107 (2012); Gilbert v. Derwinski, 1 Vet. App. 49   (1990).


ORDER

Entitlement to a TDIU is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


